Citation Nr: 1513636	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to June 1946.  The Veteran died in January 2010.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the record.

When this case was most recently before the Board in November 2014, the issue was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  




FINDINGS OF FACT

1.  The Veteran died in January 2010 due to adult respiratory distress syndrome, diabetes, renal disease and arteriosclerotic heart disease.

2.  Arteriosclerotic heart disease, diabetes, renal disease and adult respiratory distress syndrome did not develop until more than one year following his discharge from service and were not etiologically related to the Veteran's active service or service-connected PTSD.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a claim for dependency and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that the appellant was provided all required notice in a letter sent in June 2010, prior to the July 2010 rating decision on appeal.  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the appellant have been obtained.  In addition, pursuant to the Board's remand directives, a VA medical opinion was obtained in August 2014, and VA addendum opinions were obtained in February 2015.  The Board finds the VA addendum opinions are in compliance with the Board's remand directive and are adequate for adjudication purposes, as they are based upon a complete review of the evidence of record and are properly supported.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a Veteran if the veteran died from service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus, nephritis, cardiovascular-renal disease, or arteriosclerosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with a focus on the evidence relevant to this appeal.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claim and what the evidence in the claim file shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in January 2010, with the official certificate of death listing the immediate cause of death as adult respiratory distress syndrome (ARDS) with contributing conditions of diabetes and arteriosclerotic heart disease.  At the time of his death, service connection had been established for posttraumatic stress disorder (PTSD).

The terminal hospital records show that he was hospitalized for bilateral pneumonia and that he most likely died due to cardiopulmonary failure secondary to ARDS, pneumonia, hypoxia, renal disease, and coronary artery disease.

The evidence does not show and the appellant has not contended that any of the conditions causing the Veteran's death was present within one year after his discharge from service, that any of the conditions were directly related to service, or that his renal disease was caused or permanently worsened by his service-connected PTSD.

The appellant contends that service connection is warranted for the cause of the Veteran's death because his service-connected PTSD caused his diabetes, arteriosclerotic heart disease, and ARDS.  In February 2011, the appellant stated the Veteran's service caused him years of anxiety and stress, which caused heart problems such as high blood pressure and heart disease.

In a May 2013 Board hearing, the appellant testified that the Veteran never slept well and held in a lot of memories from active service.  She contended that his PTSD symptoms caused stress, anxiety, and depression that resulted in his heart disease and diabetes.

In July 2013, VA physician, R.V., indicated a study found that PTSD could increase the risk of coronary disease.

In an August 2014 report, a podiatrist employed by the Appeals Management Center (AMC) opined that it was not at least as likely as not that the Veteran's service-connected PTSD caused or aggravated hypertension, diabetes mellitus type I, arteriosclerotic heart disease, or ARDS.  Since this negative opinion was provided by a podiatrist employed by the AMC, the Board has afforded the opinion no probative value.  

In compliance with a Board remand, February 2015 opinions were provided by a VA physician not employed by the AMC.  The physician opined that it was less likely than not that the Veteran's service-connected psychiatric disability caused or permanently worsened any of the certified causes of the Veteran's death.  The examiner noted that the Veteran was service-connected for general anxiety disorder in 1946; his rating was reduced from 50 percent to 10 percent four years later due to manifesting only mild residuals, he had coronary artery bypass surgery 42 years after military service in 1988, and was diagnosed in the absence of significant PTSD symptoms.  

The physician reviewed literature regarding PTSD and incidences of coronary heart disease and noted that although the one study contended that PTSD is a risk factor for coronary artery disease, other studies found no association and the role of anxiety as a risk factor was even less clear.  The physician explained that research indicating an association between psychological factors and developing coronary artery disease did not equal causation and there was no literature that definitely showed psychological factors such as stress, anxiety, and depression caused heart disease.

With regard to hypertension, the physician opined that it was less likely than not that hypertension was caused or permanently worsened by service-connected PTSD because psychiatric conditions such as PTSD do not cause hypertension, which is sustained and chronic.  The physician noted that psychiatric conditions such as stress and anxiety can temporarily exacerbate any physical condition, but the Veteran had a diagnosis of hypertension for many years, and hypertension was diagnosed and chronic while the Veteran only had mild residual symptoms of PTSD.  The physician concluded that the evidence did not support or suggest that the Veteran had significant symptoms of PTSD at the time of his diagnosis of hypertension or that it resulted in a permanent aggravation of the underlying hypertension. 

The physician concluded that there was no evidence that would support the contention that the Veteran had significant PTSD symptoms which caused or permanently worsened any of the causes of his death.  The physician noted that the Veteran's medical records indicated that he had no treatment for any significant psychiatric symptoms throughout his lifetime, even after his PTSD symptoms increased in1998, because he required no treatment and was able to continue working until his death.  

After careful review of the record, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death.  

The preponderance of the evidence shows that the principal cause of the Veteran's death and contributing conditions are not related to service or service-connected PTSD.  The Board finds the February 2015 VA opinions that determined the Veteran's principal and contributory causes of death were not related to service-connected PTSD to be probative evidence against the claim.  The VA examiner adequately reviewed the evidence of record and provided a complete rationale for the opinion that no evidence suggested a positive relationship between the Veteran's PTSD and diabetes mellitus type I, hypertension, ARDS, or arteriosclerotic heart disease.  The Board finds the medical opinion against the claim to be the most competent and probative evidence of record regarding the etiology of the Veteran's cause of death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.).  

The Board notes that a July 2013 statement from VA physician R.V. indicates PTSD could increase the risk of coronary disease.  However, the Board finds the opinion of little probative value because it provided no information specific to the appellant's claim.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (noting that a medical article or treatise can provide support when combined with an opinion of a medical professional if the medical article discusses generic relationship with a degree of certainty such that, under the specific facts of the case, there is at least a plausible causality based upon subjective facts).

The Board also acknowledges that the appellant was able to observe some of the Veteran's PTSD symptoms; however, the Board notes that she does not possess the medical expertise required to determine whether PTSD caused or permanently worsened the Veteran's diabetes mellitus, arteriosclerotic heart disease, or ARDS.  Although the appellant might sincerely believe that that the Veteran's PTSD contributed to his cause of death, she is not competent to attribute the Veteran's symptoms and diagnoses to his active service or service-connected disabilities.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.


						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


